DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is response to application filed 07/01/2019.
Status of the claim
Claims 1-20 are currently pending for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2019 is being considered by the examiner.

Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): (FP 7.30.02) 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 15-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. (FP 7.34.01) 
Claim limitation “a parameter handler configured to…”, “a deployment engine configured to…”, “an optimization engine configured to”, “a deployment procedure controller configured to…” invokes 35 U.S.C. 
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10353794. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant application recited similar limitation. Therefore, they are rejected on the ground of nonstatutory double patenting.
Claims are similar as following:
Claims 1 and 9, 	 similar		claim 1
Claim 2	, 12, 18				claim 2, 11, 18
Claim 3					claim 3, 12, and 19
Claim 4	, 19				claim 4
Claim 5					claim 5, 13, and 20
Claim 6, 16				claim 6
Claim 7					claim 7, 14
Claim 8					claim 8, 15
Claim 10, 20				claim 9, 16
Claims 11, 13, 14			claim 10
Claim 15, 17				claim 17
				


16/458535

1. A computer program product, the computer program product being tangibly embodied on a non-transitory computer-readable storage medium and comprising instructions that, when executed, are configured to cause at least one computing device to:
 determine at least one database artifact, the at least one database artifact specifying at least one database object to be deployed within a database system using a plurality of deployment procedures; 

execute the plurality of deployment procedures, using the at least one selectable parameter value for the at least one deployment procedure parameter of the at least one deployment procedure, to thereby deploy the at least one database object into the database system. 2. The computer program product of claim 1, wherein the at least one database artifact provides a declarative description of the at least one database object, and the plurality of deployment procedures are configured to convert the at least one database artifact into the at least one database object including at least one executable database object. 3. The computer program product of claim 1, wherein the plurality of deployment procedures govern conversion of the at least one database artifact into the at least one database object and any associated interaction with the database system. 4. The computer program product of claim 1, wherein the instructions, when executed by the at least one computing device, are further configured to: receive the at least one selectable parameter value and replace a default parameter value for the at least one deployment procedure parameter therewith. 5. The computer program product of claim 1, wherein the instructions, when executed by the at least one computing device, are further configured to: store the at least one selectable parameter value in a parameter table; and retrieve, during the execution of a corresponding deployment procedure of the plurality of deployment procedures, the at least one selectable parameter value from the parameter table for use in the execution of the corresponding deployment procedure. 6. The computer program product of claim 1, wherein the at least one selectable parameter value applies to a single database artifact of the at least one database artifact. 7. The computer program product of claim 1, wherein the at least one database artifact includes a plurality of database artifacts, each classified as 
checking applicability of the at least one selectable parameter value, in order, with respect to a corresponding parameter of a single database artifact, a corresponding parameter of all database artifacts associated with a type of artifact conversion process, or a corresponding parameter of all of the plurality of database artifacts; 
applying the selectable parameter value and ceasing further applicability checking when applicability is found; and applying a default parameter value when no applicability is found. 10. The computer program product of claim 1, wherein the plurality of deployment procedures includes at least one call to a called program, and the at least one selectable parameter value is included within the at least one call and defines a storage location for a trace message to be written by the called program logging a result of an execution of the at least one call by the called program. 11. A method of executing instructions stored on a non-transitory computer-readable storage medium using at least one processor, the method comprising: initiating at least one deployment procedure for deploying at least one database object into a database system, the at least one deployment procedure associated with at least one default parameter value for at least one parameter thereof;
 determining at least one selectable parameter value for the at least one parameter; 

executing the at least one deployment procedure using the at least one selectable parameter value retrieved from the parameter table, in place of the at least one default parameter value. 12. The method of claim 11, wherein the at least one deployment procedure includes at least one artifact conversion process for converting at least one database artifact providing a declarative description of the at least one database object into the at least one database object as part of the deploying of the at least one database object. 13. The method of claim 11, wherein the at least one database artifact includes a plurality of database artifacts, each classified as a type of corresponding types of artifact conversion processes, and further wherein the at least one selectable parameter value applies to one of: a single database artifact of the at least one database artifact, database artifacts of a selected type, or all of the plurality of database artifacts. 14. The method of claim 11, wherein the executing the at least one deployment procedure comprises: checking applicability of the at least one selectable parameter value, in order, with respect to a corresponding parameter of a single database artifact, a corresponding parameter of all database artifacts associated with a type of artifact conversion process, or a corresponding parameter of all of the plurality of database artifacts. 15. A system comprising: 
a parameter handler configured to receive at least one selectable parameter value for at least one deployment procedure parameter for a plurality of deployment procedures;
 a deployment engine configured to initiate execution of the plurality of deployment procedures, the plurality of deployment procedures including a plurality of types of artifact conversion processes for converting a corresponding plurality of types of database artifacts into database objects to be deployed within a database system, the deployment engine including an optimization engine configured to receive and store the at least one selectable parameter value, and a deployment procedure controller configured to select a deployment procedure parameter included within at least one 
 fetch the stored at least one selectable parameter value for population therewith of the at least one deployment procedure parameter. 16. The system of claim 15 wherein the at least one selectable parameter value applies to one of: a single database artifact of the database artifacts, database artifacts of a selected type of the plurality of types of database artifacts, or all of the database artifacts. 17. The system of claim 16 wherein the deployment procedure controller is further configured to check applicability of the at least one selectable parameter value, in order, with respect to a corresponding parameter of the single database artifact, a corresponding parameter of the database artifacts associated with the selected type of artifact conversion process, or a corresponding parameter of all of the database artifacts. 18. The system of claim 15, wherein the plurality of database artifacts provides declarative descriptions of the database objects, and the plurality of deployment procedures govern conversion of the database artifacts into the database objects and associated interaction with the database system. 19. The system of claim 15, wherein the deployment procedure controller is configured to receive the at least one selectable parameter value and replace a corresponding default deployment procedure parameter value therewith for the at least one deployment procedure parameter. 20. The system of claim 15, wherein the plurality of deployment procedures includes at least one call to a called program, and the at least one selectable parameter value is included within the at least one call and defines a storage location for a trace message to be written by the called program logging a result of an execution of the at least one call by the called program.



1. A computer program product, the computer program product being tangibly embodied on a non-transitory computer-readable storage medium and comprising instructions that, when executed, are configured to cause at least one computing device to:
determine at least one database artifact, the at least one database artifact specifying at least one database object to be deployed within a database system using a plurality of deployment 
processes:
receive at least one selectable parameter value for at least one deployment procedure parameter for at least one of the plurality of deployment procedures; and
execute the plurality of deployment procedures, using the at least one selectable parameter value for the at least one deployment procedure parameter of the at least one deployment procedure, to thereby deploy the at least one database object into the database system, wherein executing the plurality of deployment procedures includes:
checking applicability of the at least one selectable parameter value, in order, with respect to a corresponding parameter of a single database artifact, a corresponding
parameter of all database artifacts associated with a type of artifact conversion process, or
a corresponding parameter of all of the plurality of database artifacts;
applying the selectable parameter value and ceasing further applicability checking when applicability is found; and
applying a default parameter value when no applicability is found.
2.     The computer program product of claim 1, wherein the at least one database artifact provides a declarative description of the at least one database object, and the plurality of deployment procedures are configured to convert the at least one database artifact into the at least one database object including at least one executable database object.
3. The computer program product of claim 1, wherein the plurality of deployment procedures govern conversion of the at least one database artifact into the at least one database object and 
4.     The computer program product of claim 1, wherein the instructions, when executed by the at least one computing device, are further configured to:
receive the at least one selectable parameter value and replace a default parameter value for the at least one deployment procedure parameter therewith.
5.     The computer program product of claim 1, wherein the instructions, when executed by the at least one computing device, are further configured to:
store the at least one selectable parameter value in a parameter table; and
retrieve, during the execution of a corresponding deployment procedure of the plurality of deployment procedures, the at least one selectable parameter value from the parameter table for use in the execution of the corresponding deployment procedure.
6.     The computer program product of claim 1, wherein the at least one selectable parameter value applies to a single database artifact of the at least one database artifact.
7.     The computer program product of claim 1, wherein the at least one database artifact includes a plurality of database artifacts, each classified as a type of corresponding types of artifact conversion processes, and further wherein the at least one selectable parameter value applies to database artifacts of a selected type.
8.     The computer program product of claim 1, wherein the at least one database artifact includes a plurality of database artifacts, and further wherein the at least one selectable parameter value applies to all of the plurality of database artifacts.
9.     The computer program product of claim 1, wherein the plurality of deployment procedures includes at least one call to a called program, and the at least one selectable parameter value is included within the at least one call and defines a storage location for a trace message to 
10.  A computer-implemented method, the method comprising:
determining at least one database artifact, the at least one database artifact specifying at least one database object to be deployed within a database system using a plurality of deployment procedures, and wherein the at least one database artifact includes a plurality of artifacts, each artifact classified as a type of corresponding types of artifact conversion processes;
receiving at least one selectable parameter value for at least one deployment procedure parameter for at least one of the plurality of deployment procedures; and
executing the plurality of deployment procedures, using the at least one selectable parameter value for the at least one deployment procedure parameter of the at least one deployment procedure, to thereby deploy the at least one database object into the database system, wherein executing the plurality of deployment procedures includes:
checking applicability of the at least one selectable parameter value, in order, with respect to a corresponding parameter of a single database artifact, a corresponding parameter of all database artifacts associated with a type of artifact conversion process, or a corresponding parameter of all of the plurality of database artifacts;
applying the selectable parameter value and ceasing further applicability checking when applicability is found; and
applying a default parameter value when no applicability is found.
11.     The computer-implemented method of claim 10, wherein the at least one database artifact provides a declarative description of the at least one database object, and the plurality of deployment procedures are configured to convert the at least one database artifact into the at least one database object including at least one executable database object.

13.     The computer-implemented method of claim 10, the method further comprising:
storing the at least one selectable parameter value in a parameter table; and
retrieving, during the execution of a corresponding deployment procedure of the plurality of deployment procedures, the at least one selectable parameter value from the parameter table for use in the execution of the corresponding deployment procedure.
14.     The computer-implemented method of claim 10, wherein the at least one database artifact includes a plurality of database artifacts, each classified as a type of corresponding types of artifact conversion processes, and further wherein the at least one selectable parameter value applies to database artifacts of a selected type.
15.     The computer-implemented method of claim 10, wherein the at least one database artifact includes a plurality of database artifacts, and further wherein the at least one selectable parameter value applies to all of the plurality of database artifacts.
16.    The computer-implemented method of claim 10, wherein the plurality of deployment procedures includes at least one call to a called program, and the at least one selectable parameter value is included within the at least one call and defines a storage location for a trace message to be written by the called program logging a result of an execution of the at least one call by the called program.
17.     A system comprising:
at least one processor; and
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, 
determine at least one database artifact, the at least one database artifact specifying at least one database object to be deployed within a database system using a plurality of deployment procedures, and wherein the at least one database artifact includes a plurality of artifacts, each artifact classified as a type of corresponding types of artifact conversion processes;
receive at least one selectable parameter value for at least one deployment procedure parameter for at least one of the plurality of deployment procedures; and
execute the plurality of deployment procedures, using the at least one selectable parameter value for the at least one deployment procedure parameter of the at least one deployment procedure, to thereby deploy the at least one database object into the database system, wherein executing the plurality of deployment procedures includes:
checking applicability of the at least one selectable parameter value, in order, with respect to a corresponding parameter of a single database artifact, a corresponding parameter of all database artifacts associated with a type of artifact conversion process, or a corresponding parameter of all of the plurality of database artifacts;
applying the selectable parameter value and ceasing further applicability checking when applicability is found; and
applying a default parameter value when no applicability is found.
18.     The system of claim 17, wherein the at least one database artifact provides a declarative description of the at least one database object, and the plurality of deployment procedures are configured to convert the at least one database artifact into the at least one database object including at least one executable database object.
19.     The system of claim 17, wherein the plurality of deployment procedures govern conversion of the at least one database artifact into 
20.     The system of claim 17, wherein the programming instructions instruct the at least one processor to:
store the at least one selectable parameter value in a parameter table; and
retrieve, during the execution of a corresponding deployment procedure of the plurality of deployment procedures, the at least one selectable parameter value from the parameter table for use in the execution of the corresponding deployment procedure.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-8, 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Driesen et al. (US 20120047185, hereafter Driesen).

Regarding claim 1, Driesen disclose: A computer program product, the computer program product being tangibly embodied on a non-transitory computer-readable storage medium and comprising instructions that, when executed, are configured to cause at least one computing device to:
 determine at least one database artifact, the at least one database artifact specifying at least one database object to be deployed within a database system using a plurality of deployment procedures Driesen [0040] discloses: identify which database artifact 314 maps to which DB table entries 318. To effect same, the component export tool 320 can add an identifier for all objects belonging to the load delivery package 322 and their type to the bill of material (BOM) 324. The component export tool 320 can add information characterizing which objects on the BOM 324 of the load delivery package 322 are provided within the load delivery package together with their generated artifacts (the DB table entries 326) and an identifier of the generated artifact); 
receive at least one selectable parameter value for at least one deployment procedure parameter for at least one of the plurality of deployment procedures (Driesen [0040] discloses: a selection module can be provided to identify, for which deployment artifacts 314 a deployment needs to be used and for which a load can be used. Design-time information as well as dynamic information can be used by the selection module. Design-time information can specify those artifact types where the design of the application server always requires a deployment. As an example, UI elements generated using customer configuration settings. Dynamic information can specify those deployment artifacts 314 for which the decision whether to use a load or a deployment can be dependent on the customer system 304); and 
execute the plurality of deployment procedures, using the at least one selectable parameter value for the at least one deployment procedure parameter of the at least one deployment procedure, to thereby deploy the at least one database object into the database system (Driesen [0040] discloses: The load procedure can be adjusted to a system 302, where only a part of the system 302 can be loaded to a database 334 and another part still needs to be deployed. With such an arrangement, a selection module can be provided to identify, for which deployment artifacts 314 a deployment needs to be used and for which a load can be used. Design-time information as well as dynamic information can be used by the selection module. Design-time information can specify those artifact types where the design of the application server always requires a deployment), to thereby deploy the at least one database object into the database system (Driesen [0040; 0041] discloses: the component load tool 330 can read the BOM 324 and identify, for which object on the BOM 324 to call the deployment (according to the object type) and for which object to load the generated artifacts (the DB table entries 326) to the DB directly). . 
Regarding claim 2, Driesen  disclose:  The computer program product of claim 1, wherein the at least one database artifact provides a declarative description of the at least one database object, and the plurality of deployment procedures are configured to convert the at least one database artifact into the at least one database object including at least one executable database object (Driesen [0040] discloses: Design-time information (as declarative description) as well as dynamic information can be used by the selection module. Design-time information can specify those artifact types where the design of the application server always requires a deployment. As an example, UI elements generated using customer configuration settings. Dynamic information can specify those deployment artifacts 314 for which the decision whether to use a load or a deployment can be dependent on the customer system 304 (the system the deployment shall go to ; [0028] discloses: optional components can be loaded into the database, similarly to a full system load, which can be significantly faster as compared to deployment. To achieve this functionality, an additional production tool, referred to herein as the component export tool 320 can transform deployment artifacts 314 into DB table entries 318). 
Regarding claim 3, Driesen  disclose: The computer program product of claim 1, wherein the plurality of deployment procedures govern conversion of the at least one database artifact into the at least one database object and any associated interaction with the database system (Driesen [0028] discloses: optional components can be loaded into the database, and an additional production tool, referred to herein as the component export tool 320 can transform deployment artifacts 314 into DB table entries 318; [0040] discloses: UI elements generated using customer configuration settings. Dynamic information can specify those deployment artifacts 314 for which the decision whether to use a load or a deployment can be dependent on the customer system 304 (the system the deployment shall go to).. 
Driesen [0029] discloses: database 334 (with the database table entries 318 being stored therein in the original format) for use by a corresponding application server 332, bypassing the deployment steps); and 
retrieve, during the execution of a corresponding deployment procedure of the plurality of deployment procedures, the at least one selectable parameter value from the parameter table for use in the execution of the corresponding deployment procedure ( Driesen [0040] discloses: A mapping mechanism can also be provided to identify which database artifact 314 maps to which DB table entries 318. To effect same, the component export tool 320 can add an identifier for all objects belonging to the load delivery package 322 and their type to the bill of material (BOM) 324. The component export tool 320 can add information characterizing which objects on the BOM 324 of the load delivery package 322 are provided within the load delivery package together with their generated artifacts (the DB table entries 326) and an identifier of the generated artifact).
Regarding claim 6, Driesen disclose: The computer program product of claim 1, wherein the at least one selectable parameter value applies to a single database artifact of the at least one database artifact (Driesen [0040] discloses: deployment artifacts 314 can depend on a public interface version. Here the action depends on the difference in the version of the system 302 used to create the load and the version of the system 304 to which the load shall go. A mapping mechanism can also be provided to identify which database artifact 314 maps to which DB table entries 318).  
Regarding claim 7, Driesen  disclose: The computer program product of claim 1, wherein the at least one database artifact includes a plurality of database artifacts, each classified as a type of corresponding types of artifact conversion processes, and further wherein the at least one selectable parameter value applies to database artifacts of a selected type (Driesen [0027] discloses: database artifacts;[0040] discloses: a selection module can be provided to identify, for which deployment artifacts 314 a deployment needs to be used and for which a load can be used. Design-time information as well as dynamic information can be used by the selection module. Design-time information can specify those artifact types where the design of the application server always requires a deployment). 
Regarding claim 8, Driesen disclose: The computer program product of claim 1, wherein the at least one database artifact includes a plurality of database artifacts, and further wherein the at least one selectable parameter value applies to all of the plurality of database artifacts (Driesen [0027] discloses: database artifacts; [0027] discloses: Design-time information as well as dynamic information can be used by the selection module. Design-time information can specify those artifact types where the design of the application server always requires a deployment. As an example, UI elements generated using customer configuration settings. Dynamic information can specify those deployment artifacts 314 for which the decision whether to use a load or a deployment can be dependent on the customer system 304.).
Regarding claim 11, Driesen disclose:  A method of executing instructions stored on a non-transitory computer-readable storage medium using at least one processor, the method comprising: 
initiating at least one deployment procedure for deploying at least one database object into a database system, the at least one deployment procedure associated with at least one default parameter value for at least one parameter thereof (Driesen [0040] discloses: Here the action depends on the difference in the version of the system 302 used to create the load and the version of the system 304 to which the load shall go. A mapping mechanism can also be provided to identify which database artifact 314 maps to which DB table entries 318; [0040] discloses: The load procedure can be adjusted to a system 302, where only a part of the system 302 can be loaded to a database 334 and another part still needs to be deployed. With such an arrangement, a selection module can be provided to identify, for which deployment artifacts 314 a deployment needs to be used and for which a load can be used);
determining at least one selectable parameter value for the at least one parameter (Driesen [0040] discloses: identify which database artifact 314 maps to which DB table entries 318. To effect same, the component export tool 320 can add an identifier for all objects belonging to the load delivery package 322 and their type to the bill of material (BOM) 324. The component export tool 320 can add information characterizing which objects on the BOM 324 of the load delivery package 322 are provided within the load delivery package together with their generated artifacts (the DB table entries 326) and an identifier of the generated artifact); 
creating a parameter table populated with the at least one selectable parameter value (Driesen [0026; 0040] discloses: provided within the load delivery package together with their generated artifacts (the DB table entries 326) and an identifier of the generated artifact); and 
executing the at least one deployment procedure using the at least one selectable parameter value retrieved from the parameter table, in place of the at least one default parameter value (Driesen [0040] discloses: The load procedure can be adjusted to a system 302, where only a part of the system 302 can be loaded to a database 334 and another part still needs to be deployed. With such an arrangement, a selection module can be provided to identify, for which deployment artifacts 314 a deployment needs to be used and for which a load can be used. Design-time information as well as dynamic information can be used by the selection module. Design-time information can specify those artifact types where the design of the application server always requires a deployment… the component load tool 330 can read the BOM 324 and identify, for which object on the BOM 324 to call the deployment and for which object to load the generated artifacts (the DB table entries 326) to the DB directly). 
Regarding claim 12, Driesen  disclose:  The method of claim 11, wherein the at least one deployment procedure includes at least one artifact conversion process for converting at least one database artifact providing a declarative description of the at least one database object into the at least one database object as part of the deploying of the at least one database object (Driesen [0028] discloses: the component export tool 320 can transform deployment artifacts 314 into DB table entries 318) providing a declarative description of the at least one database object into the at least one database object as part of the deploying of the at least one database object (Driesen [0040] discloses: Design-time information (as declarative description) as well as dynamic information can be used by the selection module. Design-time information can specify those artifact types where the design of the application server always requires a deployment. As an example, UI elements generated using customer configuration settings. Dynamic information can specify those deployment artifacts 314 for which the decision whether to use a load or a deployment can be dependent on the customer system 304 (the system the deployment shall go to). 
Regarding claim 13, Driesen  disclose:  The method of claim 11, wherein the at least one database artifact includes a plurality of database artifacts, each classified as a type of corresponding types of artifact conversion processes, and further wherein the at least one selectable parameter value applies to one of: a single database artifact of the at least one database artifact, database artifacts of a selected type, or all of the plurality of database artifacts (Driesen [0027] discloses: database artifacts; [0040] discloses: a selection module can be provided to identify, for which deployment artifacts 314 a deployment needs to be used and for which a load can be used. Design-time information as well as dynamic information can be used by the selection module. Design-time information can specify those artifact types where the design of the application server always requires a deployment). 
Regarding claim 14, Driesen  disclose: The method of claim 11, wherein the executing the at least one deployment procedure comprises: checking applicability of the at least one selectable parameter value, in order, with respect to a corresponding parameter of a single database artifact, a corresponding parameter of all database artifacts associated with a type of artifact conversion process, or a corresponding parameter of all of the plurality of database artifacts (Driesen [0012; 0040; 0042; 0047] discloses: Design-time information as well as dynamic information can be used by the selection module. Design-time information can specify those artifact types where the design of the application server always requires a deployment. As an example, UI elements generated using customer configuration settings.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over by Driesen et al. (US 20120047185, hereafter Driesen) in view of Dube et al. (US 20170163518, hereafter Dube).

Regarding claim 4, Driesen didn’t explicitly disclose, but Dube  discloses:  The computer program product of claim 1, wherein the instructions, when executed by the at least one computing device, are further configured to: receive the at least one selectable parameter value and replace a default parameter value for the at least one deployment procedure parameter therewith (Dube [0066] discloses: following configuration (replace) of a default tenant, a system administrator creates additional tenants for different organizations that together share the computational resources of a cloud-computing facility or cloud-computing-facility aggregation) . 
Thus, at the time invention was made, it would have been obvious to a person of ordinary skill in the art to include the teaching of Dube in the system of Driesen. The motivation would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would be able to manage systems that store, retrieve, use, and manipulate artifacts. In the described implementations, artifacts are represented by artifact descriptor (Dube [abstract]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Driesen et al. (US 20120047185, hereafter Driesen) In view of Granshaw et al. (US 20150212925, hereafter Granshaw).

Regarding claim 10, Driesen disclose: The computer program product of claim 1, wherein the plurality of deployment procedures includes at least one call to a called program (Driesen [0042] discloses: the deployment module is called to deploy the items), and 
Driesen didn’t explicitly disclose, but Granshaw discloses: and the at least one selectable parameter value is included within the at least one call and defines a storage location for a trace message to be written by the called program logging a result of an execution of the at least one call by the called program (Granshaw [0037-0041] discloses: trace command may be added to input message or a random selection of messages, the trace command include a trace tag, the location of the trace output file, this enables all products to write to the same location). 
Thus, at the time invention was made, it would have been obvious to a person of ordinary skill in the art to include the teaching of Granshaw in the system of Driesen. The motivation would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would be able to collect the full or differential trace data for defined fields at each product and stores the full or differential trace data to the trace output file location (Granshaw [0010]).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over by Driesen et al. (US 20120047185, hereafter Driesen) in view of Arcilla et al. (US 20130031542, hereafter Arcilla).

Regarding claim 15, Driesen disclose:  A system comprising: 
a parameter handler configured to receive at least one selectable parameter value for at least one deployment procedure parameter for a plurality of deployment procedures;
 a deployment engine configured to initiate execution of the plurality of deployment procedures, the plurality of deployment procedures including a plurality of types of artifact conversion processes for converting a corresponding plurality of types of database artifacts into database objects to be deployed within a database system (Driesen [0040] discloses: Here the action depends on the difference in the version of the system 302 used to create the load and the version of the system 304 to which the load shall go. A mapping mechanism can also be provided to identify which database artifact 314 maps to which DB table entries 318; [0028] discloses: optional components can be loaded into the database, similarly to a full system load, which can be significantly faster as compared to deployment. To achieve this functionality, an additional production tool, referred to herein as the component export tool 320 can transform deployment artifacts 314 into DB table entries 318) 
the deployment engine including an optimization engine configured to receive and store the at least one selectable parameter value (Driesen [0029; 0040; 0042] discloses: Design-time information as well as dynamic information can be used by the selection module. Design-time information can specify those artifact types where the design of the application server always requires a deployment. As an example, UI elements generated using customer configuration settings), and
 a deployment procedure controller configured to select a deployment procedure parameter included within at least one deployment procedure of the plurality of deployment procedures (Driesen [0040] discloses: a selection module can be provided to identify, for which deployment artifacts 314 a deployment needs to be used and for which a load can be used. Design-time information as well as dynamic information can be used by the selection module. Design-time information can specify those artifact types where the design of the application server always requires a deployment. As an example, UI elements generated using customer configuration settings. Dynamic information can specify those deployment artifacts 314 for which the decision whether to use a load or a deployment can be dependent on the customer system 304), and
 
Driesen didn’t explicitly disclose, but Areilla discloses: fetch the stored at least one selectable parameter value for population therewith of the at least one deployment procedure parameter (Areilla [0034; 0039] discloses: fetch the appropriate software artifacts from the software package repository). Thus, at the time invention was made, it would have been obvious to a person of ordinary skill in the art to include the teaching of Areilla in the system of Driesen. The motivation would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would be able to provide the fetching unit for fetches the target software artifacts in the determined version from the software package repository to the node (Areilla [0009]).
Regarding claim 16, Driesen  as modified disclose:  The system of claim 15 wherein the at least one selectable parameter value applies to one of: a single database artifact of the database artifacts, database artifacts of a selected type of the plurality of types of database artifacts, or all of the database artifacts (Driesen [0027] discloses: database artifacts; [0040] discloses: a selection module can be provided to identify, for which deployment artifacts 314 a deployment needs to be used and for which a load can be used. Design-time information as well as dynamic information can be used by the selection module. Design-time information can specify those artifact types where the design of the application server always requires a deployment). 
Regarding claim 17, Driesen as modified disclose:  The system of claim 16 wherein the deployment procedure controller is further configured to check applicability of the at least one selectable parameter value, in order, with respect to a corresponding parameter of the single database artifact, a corresponding parameter of the database artifacts associated with the selected type of artifact conversion process, or a corresponding parameter of all of the database artifacts (Driesen [0012; 0040; 0042; 0047] discloses: Design-time information as well as dynamic information can be used by the selection module. Design-time information can specify those artifact types where the design of the application server always requires a deployment. As an example, UI elements generated using customer configuration settings.).
Regarding claim 18, Driesen  disclose:  The system of claim 15, wherein the plurality of database artifacts provides declarative descriptions of the database objects, and the plurality of deployment procedures govern conversion of the database artifacts into the database objects and associated interaction with the database system (Driesen [0028] discloses: optional components can be loaded into the database, and an additional production tool, referred to herein as the component export tool 320 can transform deployment artifacts 314 into DB table entries 318; [0040] discloses: UI elements generated using customer configuration settings. Dynamic information can specify those deployment artifacts 314 for which the decision whether to use a load or a deployment can be dependent on the customer system 304 (the system the deployment shall go to).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over by Driesen et al. (US 20120047185, hereafter Driesen) in view of Arcilla et al. (US 20130031542, hereafter Arcilla) and  in view of Dube et al. (US 20170163518, hereafter Dube).

Regarding claim 19, Driesen  as modified disclose:  The system of claim 15, wherein the deployment procedure controller is configured to receive the at least one selectable parameter value and  (Dube [0066] discloses: following configuration (replace) of a default tenant, a system administrator creates additional tenants for different organizations that together share the computational resources of a cloud-computing facility or cloud-computing-facility aggregation) . 
Thus, at the time invention was made, it would have been obvious to a person of ordinary skill in the art to include the teaching of Dube in the system of Driesen. The motivation would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would be able to manage systems that store, retrieve, use, and manipulate artifacts. In the described implementations, artifacts are represented by artifact descriptor (Dube [abstract]).
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over by Driesen et al. (US 20120047185, hereafter Driesen) in view of Arcilla et al. (US 20130031542, hereafter Arcilla) and In view of Granshaw et al. (US 20150212925, hereafter Granshaw).
Regarding claim 20, Driesen disclose:  The system of claim 15, wherein the plurality of deployment procedures includes at least one call to a called program (Driesen [0042] discloses: the deployment module is called to deploy the items), and 
Driesen didn’t explicitly disclose, but Granshaw discloses: and the at least one selectable parameter value is included within the at least one call and defines a storage location for a trace message to be written by the called program logging a result of an execution of the at least one call by the called program (Granshaw [0037-0041] discloses: trace command may be added to input message or a random selection of messages, the trace command include a trace tag, the location of the trace output file, this enables all products to write to the same location). 
Thus, at the time invention was made, it would have been obvious to a person of ordinary skill in the art to include the teaching of Granshaw in the system of Driesen. The motivation would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would be able to collect the full or differential trace data for defined fields at each product and stores the full or differential trace data to the trace output file location (Granshaw [0010]).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CINDY NGUYEN/             Examiner, Art Unit 2161